Were it a plea puis darrein continuance, the plea of non est factum
would be thereby waived, and you would have no need to prove the execution of the bond; but unless the other side will concede it to be a plea puisdarrein continuance, the Court cannot take it to be so. It does not purport in itself, nor by the entry of it on the record, to be a plea of some new matter arisen since the last continuance. It might have been, and probably was, a plea added to the others by motion to the court, or by consent of the opposite party, as an original plea. A juror was withdrawn by consent.
See Greer v. Sheppard, ante, 96. *Page 131